Citation Nr: 1515264	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-15 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an earlier effective date for service connection for irritable bowel syndrome (IBS).

2. Entitlement to an earlier effective date for service connection for post-traumatic stress disorder (PTSD).  

3. Entitlement to service connection for a right elbow condition.

4. Entitlement to service connection for a left elbow condition. 

5. Entitlement to service connection for obstructive sleep apnea.  

6. Entitlement to an increased evaluation for a right knee condition, currently rated as 20 percent disabling.

7. Entitlement to an increased evaluation for a left knee condition, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.  He received the Combat Action Ribbon, among other decorations, for this service.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This rating decision granted service connection for PTSD with an effective date of March 8, 2004.  The Veteran submitted a timely notice of disagreement (NOD), which argued that the Veteran was entitled to an earlier effective date for service connection for PTSD.

In September 2008, the Board, in pertinent part, remanded the claim for an earlier effective date for PTSD as intertwined with a claim regarding whether there was clear and unmistakable error (CUE) in a June 1998 RO rating decision that denied service connection for PTSD.  The CUE claim was remanded so that the RO could issue a Statement of the Case (SOC) for that claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC in March 2012 that denied the Veteran's CUE claim.  He did not perfect an appeal to the Board by filing a substantive appeal and the denial of the CUE claim became final.  Therefore, the issue of CUE in the June 1998 RO rating decision not before the Board.

In January 2008, the RO issued a rating decision that granted service connection for IBS, effective April 27, 2007, continued a 20 percent rating for a right knee condition, continued a 20 percent rating for a left knee condition, and denied service connection for a right elbow condition.  The Veteran submitted an NOD regarding the effective date of his IBS claim, his rating for his right knee condition, his rating for his left knee condition, and the denial of service connection for his right elbow disability.  In July 2008, the RO issued a rating decision denying service connection for a left elbow condition, and in June 2010, the RO issued a rating decision denying service connection for obstructive sleep apnea.  These claims have been subsequently perfected and merged with the Veteran's appeal regarding an earlier effective date for service connection for PTSD. 

With regard to the Veteran's representative's contention argument that the Veteran's condition warrants a rating in excess of 30 percent for IBS, the Board finds that such a claim is not currently before the Board.  The Board notes that the Veteran's initial NOD from February 2008 stated that he was not disputing the rating for IBS but only the effective date for IBS.  In June 2011, the Veteran submitted a statement expressing disagreement with the RO's June 2010 decision to reduce the Veteran's 30 percent rating for IBS to 10 percent.  In March 2012, the RO issued an SOC (and a June 2012 rating decision) fully restoring the Veteran's 30 percent rating for IBS.  While the Board acknowledges that Veteran submitted a VA Form 9 that was accepted as timely with regard to this SOC, the Board finds that the RO's restoration of his prior rating has fully granted the benefits sought by the Veteran on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  As the rating reduction was initiated by VA and not the result of a claim by the Veteran for an increased rating, a claim for increased rating is not before the Board at this time.  To the extent that the Veteran's representative has argued that the Veteran's condition warrants an increased rating for IBS, the Board has referred a claim to the RO regarding entitlement to an increased rating for IBS.  

The issue of a claim of entitlement to an increased rating for irritable bowel syndrome has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for obstructive sleep apnea, entitlement to an increased rating for a right knee condition, and entitlement to an increased rating for a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a June 1998 rating decision, the RO denied service connection for an undiagnosed illness manifested by gastrointestinal problems and service connection for PTSD.  The RO notified the Veteran about this rating decision and his appellate rights in July 1998, and the Veteran did not appeal either of these issues.

2. The Veteran's claim to reopen service connection for PTSD was received on March 4, 2004.

3. The Veteran's claim to reopen service connection for IBS, which was claimed as gastrointestinal symptoms, was received on March 4, 2004.

4. From June 27, 1998, to March 4, 2004, there were no pending formal or informal claims showing intent to apply for service connection for PTSD or service connection for IBS.

5. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

6. The Veteran has reported credible complaints of pain and crepitus in his right and left elbows, which first manifested during active service in Southwest Asia, are not attributable to a known clinical diagnosis, have existed for more than six months, and are causally related to his active service. 


CONCLUSIONS OF LAW

1. The June 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2. The criteria for an effective date prior to March 8, 2004 for the grant of service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2014).

3. The criteria for an effective date prior to March 8, 2004 for the grant of service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2014).

4. Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness, manifested as pain and crepitus of the right elbow have been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014). 

5. Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness, manifested as pain and crepitus of the left elbow have been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, the appellant, or on their behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Entitlement to Effective Dates Prior to March 8, 2004 for Service Connection for Posttraumatic Stress Disorder and Irritable Bowel Syndrome

The Veteran currently has two earlier effective date claims on appeal.  He has argued that his service-connected PTSD and his service-connected IBS should each have effective dates earlier than March 8, 2004.  On his NOD, the Veteran argued that that the date of his award for PTSD should be March 11, 1996 the date of his initial application for service-connection for PTSD.  On his substantive appeal for IBS, he stated that he should be granted an effective date of 1989 because his IBS began during his active service and was not detected at discharge.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

With regard to the Veteran's assertion that his effective date for IBS should pre-date his discharge from service, the Board notes that entitlement to VA compensation benefits may not be assigned prior to the day following the date that the Veteran was discharged from service.  As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 'disability compensation' as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Therefore, the earliest potential date for service connection for IBS would be March 2, 1992.  

Unfortunately, in this instance, the Veteran's claims for service connection for IBS and PTSD were both adjudicated prior to their currently assigned effective dates.  In March 1996, the Veteran submitted a claim for compensation, which was interpreted to include a claim for service connection for post-traumatic stress disorder and a claim for service connection for an undiagnosed illness manifested by gastrointestinal problems.  On July 14, 1998, the Veteran (and his representative at that time) was sent a rating decision, dated June 26, 1998, that denied both of these claims on the merits.  In July 1998, the Veteran submitted a notice of disagreement with the June 1998 rating decision regarding the issues of service connection for decreased visual acuity, both eyes and service connection for asthma.  Between July 14, 1998 and July 20, 1999, no formal or informal notices of disagreement were received regarding the Veteran's claims for PTSD or IBS.  Accordingly, the June 1998 rating decision became final one year after it was issued to the Veteran.  See 38 C.F.R. §§ 20.200, 20.1103.

As the June 1998 rating decision is final, in the absence of an assertion of clear and unmistakable error, it is not the appropriate point from which to determine the effective date of the current award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).  The Board notes that there are no currently pending CUE claims with regard to the Veteran's claims for service connection for either PTSD or IBS. As explained in the Introduction, the Board previously remanded these issues in September 2008 for the RO to issue a Statement of the Case on the issue of CUE in the June 1998 rating decision.  That SOC was issued in March 2012 and the Veteran was clearly advised that "to complete your appeal, you must file a formal appeal."  A VA Form 9 was enclosed and the Veteran was informed he had 60 days to file the appeal.  The Veteran did not file an appeal and the CUE issue is not before the Board.  Thus the only claim of CUE was denied by the RO in March 2008.  As CUE has not been found and there are no further pending claims of CUE the June 1998 rating decision is final.  Therefore, the Board must look after the June 1998 rating decision for another appropriate effective date.

Under 38 C.F.R. § 3.400, the effective date of an award of compensation based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  See 38 C.F.R. § 3.400; See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Wright v. Gober, 10 Vet. App. 343, 347 (1997) ("Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim.").  Therefore, the earliest possible effective date for either service connection for PTSD or ISB would be the date that the corresponding claims to re-open were received.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant. Brannon v. West, 12 Vet. App. 32, 35 (1998).

While many documents were submitted on behalf of the Veteran between the June 1998 rating decision and March 8, 2004, none of these documents assert a claim for service connection for PTSD or any gastrointestinal condition.  The Veteran submitted subsequent statements in October 2000, January 2001, and November 2003, but none of these documents discuss a claim for either of these conditions. The evidence indicates that an informal hearing was held regarding the Veteran's claims in March 2002, but again no discussion regarding a claim for PTSD or IBS was recorded.  

The evidence of record indicates that a claim for service connection for PTSD and IBS was received in March 2004.  The Board notes that the March 2004 letter states "Amend Comp for PTSD and Undiagnosed Illness," which indicates that the Veteran understood at that time that he was placing new claims for these conditions.  While the Veteran has submitted evidence indicating that he was receiving treatment for these conditions prior to the date of his claim to reopen, the Board notes that as the June 1998 rating decision is final and these are not service-department records, the Board cannot assign an effective date earlier than the date his claims to re-open were received.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claims, and that the Veteran's effective dates for PTSD and IBS were properly assigned on the date his claims to reopen were received by the RO, March 8, 2004.  The Veteran's claims for an earlier effective date for PTSD and IBS are denied.  See 38 C.F.R. § 3.400; 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Right and Left Elbow Conditions

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1). 

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2). 

In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability. 

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia). 38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).
Laypersons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized. See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2013). 

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert, at 49 (1990).

The Veteran claims entitlement to service connection for numbness and tingling of his hands and feet, and for rashes on his forearms and wrists. He has asserted such claims under various theories of entitlement, including direct service connection, as due to undiagnosed illness, and as due to asbestos exposure. Given the Board's finding herein that the Veteran's claims are warranted as due to an undiagnosed illness, the Board need not address his alternate theories of entitlement. 

The Veteran has claimed a history of joint pain in his elbows with onset during his active service in the Persian Gulf.  The Veteran has complained of joint pain to his multiple sets of joints since his active service.  In his substantive appeal in May 2009, the Veteran stated, in part, regarding his bilateral elbows that he "was not issued protective gear (i.e elbow and knee pads or body armor such as are issued to Marines and Army soldiers in the current Iraq War.) I was also ordered to carry packs on my back in excess of my body weight (approximately 135 lbs.), which I believe contributed to my [conditions]."

Service treatment records demonstrate complaints made by the Veteran regarding soreness and pain in his bilateral shoulders in February 1991 with limitation of motion.  Upon exiting service, the Veteran noted joint pain in his "report of medical history, but only made written complaints regarding bilateral knee pain, chest pain, and back pain.  No treatment or diagnosis regarding the Veteran's elbows was specifically noted. 

In February 2008, the Veteran was seen at the Everett Clinic regarding possible shoulder treatment.  The Veteran reported pain in his right shoulder and discomfort on various maneuvers.  He also reported "pain deep inside both elbows" although no mechanical symptoms were evidence and no external localization was noted regarding the discomfort.   An MRI study displayed degenerative changes to the Veteran's right shoulder, but no diagnosis was made regarding the Veteran's bilateral elbows.  

In January 2012, the Veteran underwent a C&P examination regarding his bilateral elbow complaints.  The Veteran reported that his elbows have "clicked and grinded" since 1992.  He did not report swelling, flare-ups, weakness, or loss of motion.  No limitation of range of motion, or objective evidence of painful motion was noted by the examiner regarding either of the Veteran's elbows.  The examiner indicated that no functional loss of either elbow was noted upon examination.  X-rays were taken, which were reported to be normal.  The examiner indicated that the examination did not demonstrate the presence of deformity, crepitus, or loss of motion of either elbow.  The examiner opined that the Veteran had an elbow strain in 1992, but had no current disability of either elbow. 

As a lay person, the Veteran is competent to describe observable symptoms perceived through his senses, including perceiving feelings of pain in elbows and hearing "clicking" in his elbows (or crepitus). See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds his reports of such symptomatology are consistent and credible, thus, they constitute objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 

Regarding the claimed symptomatology, the Veteran reported during his VA examination that his pain and grinding has existed since his service in the Persian Gulf in 1992.  His service treatment records also note complaints of joint pain resulting from service.  While the Board notes that various medical records between his active service and his initial application for service connection for his elbows did not report elbow pain, the Board is mindful that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board may still consider the absence of contemporaneous medical evidence as a relevant factor in determining the credibility of lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  After consideration of all of the evidence of record, the Board finds that the credible evidence of record indicates that the Veteran's symptomatology began during his active service in the Persian Gulf.  

In light of a finding that the Veteran's pain and crepitus in his bilateral elbows, manifested during active service within the Southwest Asia theater of operations, the question of whether the Veteran's current symptoms have become manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3). 

In sum, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claims of entitlement to service connection for an undiagnosed illness manifested by pain and crepitus in his bilateral elbows. The Veteran's symptoms are chronic in that they have lasted for more than six months, and they have not been clearly attributed to a known clinical diagnosis.  (The Board notes that the examiner opined that the Veteran had a previous diagnosis of bilateral elbow strains in 1992, however, there is no evidence of such a diagnosis anywhere else in the Veteran's claims file, including his medical records, and such a diagnosis was not made for his current condition despite report of the same symptoms.) Indeed, sign or symptoms involving joint pain is among the signs or symptoms of an undiagnosed illness specifically listed in 38 C.F.R. § 3.317(b). 

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic joint pain and crepitus in his elbows that are not attributable to known clinical diagnoses.  Such symptomatology was first manifest during the Veteran's service in the Southwest Asia Theater of operations.  Therefore, resolving all doubt in favor of the Veteran, service connection for symptoms of joint pain and crepitus of the right and left elbows, is warranted as due to an undiagnosed illness; therefore, the claims are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.317.

Duties to Notify and Assist 

The Board observes that with regard to the Veteran's claim of entitlement to earlier effective dates for service connection for PTSD and IBS that such claims are a downstream issue from the grant of service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 (VCAA) notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this case, service connection for PTSD and IBS was granted and initial effective dates were assigned in the respective April 2007 and January 2008 rating decisions that gave rise to the present appeal.  Therefore, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Veteran did not identify any relevant outstanding treatment records in connection with his claims.  Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board issuing a decision on the merits of his claim.
With regard to the Veteran's claims for service connection for a left elbow and right elbow condition, the Veteran's claims for entitlement to service connection have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an effective date earlier than March 8, 2004 for service connection for posttraumatic stress disorder is denied. 

Entitlement to an effective date earlier than March 8, 2004 for service connection for irritable bowel syndrome is denied. 

Service connection for pain and crepitus of the right elbow is granted. 

Service connection for pain and crepitus of the left elbow is granted. 


REMAND

A review of the record reflects that further development is necessary with regard to the Veteran's claims for service connection for obstructive sleep apnea, entitlement to an increased rating for a right knee condition, and entitlement to an increased rating for a left knee condition.

The Board notes that the Veteran has provided evidence that he was diagnosed with obstructive sleep apnea at least as early as February 1997.  In the Veteran's evaluation for sleep apnea, he complained that he had become aware of his increased sleepiness since getting out of the military in 1992.  The Veteran has argued that his hyper-alert status that he had to maintain during combat has contributed to his sleeping disorder.  Despite this evidence, the RO issued a decision denying service connection for obstructive sleep apnea without affording the Veteran a VA examination in relation to this condition.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 2006).

Here, the Veteran has a current diagnosis of a disability with symptoms that he asserts have affected him since his active service.  Further, he has indicated that one of his service-connected conditions, PTSD, may have either caused or aggravated this current condition.  Accordingly, the Board finds that an examination regarding the etiology of the Veteran's current obstructive sleep apnea is warranted.  

Further development is also required regarding the Veteran's claims for increased ratings for his service-connected knee conditions.  During the pendency of his appeal, the record indicates that the Veteran underwent lateral release surgery of both of patella at a private medical facility in 2010.  The record does not reflect that the AOJ has attempted to obtain copies of the records related to these surgeries.  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

The Board finds that the AOJ should contact the Veteran (and his representative) and request information and authorization to secure copies of the Veteran's medical records and operation reports relating to his 2010 lateral release surgeries of his patella.  The AOJ should also request the appellant to identify any other VA, non-VA, or private medical treatment for his service-connected right and left knees since 2006 and to provide sufficient information and, if necessary, authorization to enable the AOJ to obtain such pertinent clinical records. The AOJ should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran (and his representative) and request information and a signed authorization to secure copies of the Veteran's treatment records, hospital records, and operation report relating to his 2010 lateral release surgeries to his left and right knees.  Request the Veteran identify any other pertinent VA, non-VA, or private clinical records showing treatment of the Veteran's service-connected right and left knee disabilities from 2006 to the present.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the appellant adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

2. After any requested records have been obtained, the AOJ should have the Veteran scheduled for an appropriate VA examination to determine the etiology of his obstructive sleep apnea.  The examiner is requested to provide an opinion as to the following: 

a) Does the Veteran have a current diagnosis of obstructive sleep apnea?

b) If so, is it is at least as likely as not (a 50 percent or greater probability) that the disorder is manifested during the Veteran's service? The examiner should discuss the February 1997 report of Dr. J. Vandree.

c) If not, is it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated (increased in severity) by the Veteran's service-connected PTSD?

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


